Exhibit 12

USWGO
QANON // DRAIN THE SWAMP

   

PETITION FOR WRIT OF HABEAS CORPUS
MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:13-cr-00435-TDS Document 221-132 Filed 11/20/19 Pane 1 of 3
USPS.com® - USPS Tracking® Results https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLco=2&t...

1lof2

USPS Tracking’ Aas >

Track Another Package +

 

 

 

 

Track Packages Get the free In ormed Delivery® feature to receive Learn More
Anytime, Anywhere automated nc tifications on your packages {https://reg.usps.com
éxseli?app=UspsToolséref=ho nepageBannerazppURL=https 3A %2F% 2Fintormeddelivery.usp vbox/pages/intra/start.acti
Tracking Number: 701726800000575091 22 Remove %
Your item was delivered at 2:52 pm on August 7, 2019 in MARTINSVILLE, VA 24112.
(Y Delivered
August 7, 2019 at 2:52 pm
Delivered
MARTINSVILLE, VA 24112
Tl
a
a
~
Tracking History “

August 7, 2019, 2:52 pm

Delivered

MARTINSVILLE, VA 24112

Your item was delivered at 2:52 pm on August 7, 2019 in MARTINSVILLE, VA 24112.

July 31, 2019
Redelivery Scheduled
MARTINSVILLE, VA 24112

July 24, 2019
Redelivery Scheduled
MARTINSVILLE, VA 24112

July 22, 2019
Redelivery Scheduled
MARTINSVILLE, VA 24112

duly 20, 2019, 9:02 am
Notice Left (No Authorized Recipient Available)
MARTINSVILLE, VA 24112

July 20, 2019, 9:00 am
Delivery Attempted - No Access to Delivery Location

8/8/2019, 3:36 PM
Case 1:13-cr-00435-TDS Document 221-13 Filed 11/20/19 Pane ? of 3
USPS.com® - USPS Tracking® Results

2 of 2

MARTINSVILLE, VA 24112

July 20, 2019, 7:50 am
Anived at Unit
MAATINSVILLE, VA 24112

July 20, 2019, 7:46 am
Out for Delivery
MARTINSVILLE, VA 24112

July 19, 2019, 9:07 pm
Departed USPS Regional Facility
ROANOKE VA DISTRIBUTION GENTER

July 19, 2019, 7:56 pm
Arrived at USPS Regional Facllity
ROANOKE VA DISTRIBUTION CENTER

July 19, 2019, 5:01 pm
Departed Post Offica
MARTINSVILLE, VA 24112

July 19, 2019, 9:08 am
USPS in possession of item
MARTINSVILLE, VA 24112

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&t..,

yoeqpes4

 

Product Information

Postal Features:
Product: Certified Mall Restricted Delivery

Priority Up to $50 insurance included. Restrictions Apply @
Mail

See tracking for related item: 9590940235277275749741
(/go/TrackConfirmAction?tLabels=959094023527727574974

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

8/8/2019, 3:36 PM

Case 1:13-cr-00435-TDS Document 221-13 Filed 11/20/19 Pane 3 of 3
